Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/22/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 07/22/2022.  In the Amendment, Applicant amended claims 1, 9, 11, 13, 16, 18 and 19.  Claims 10, 12 and 17 are cancelled. Claims 21-23 are newly added.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-9, 11, 13-16 and 18-23 (renumbered 1-20) are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: create a global index structure and merge multiple nodes to the index structure for retrieving search keys/results which increasing the speed of search query/search results.
 	The closest prior arts are Dhuse et al. (US PGPUB 2013/0232152, hereinafter Dhuse) in view of Vemulapati et al. (US PGPUB 2016/0335299, hereinafter Vemulapati) are generally directed to various aspect of method, system and computer-readable storage medium for hierarchical dispersed storage index which receiving a request for a data index list that identifies data objects having one or more common attributes, searching a hierarchical ordered index structure to identify a data object level index node corresponding to a first data object boundary match, and determining whether the data object level index node corresponds to a second data object boundary match and further disclose duplicate search keys.
 	However, none of Dhuse and Vemulapati teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 13, and 19. For examples, it failed to teach the combination of the steps “determining that a first index node of the index structure and an index node of at least one of the plurality of first index nodes or the plurality of second index nodes comprise a number of duplicate search keys that exceed a predetermined threshold; and generating a second index node for the index structure that comprises the
duplicate search keys, the second index node referencing the first index node of the index structure and the index node of at least one of the plurality of first index nodes or the plurality of second index nodes; receiving a search query comprising a search key;
searching the second index node for the search key; responsive to determining that the search key is referenced by the second index node, traversing at least one of the first index node of the index structure or the index node of at least one of the plurality of first index nodes or the plurality of second index nodes to determine location information specifying a data block at which the search key is located.

This feature in light of other features, when considered as a whole, in the independent claims 1, 13 and 19 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 13 and 19. 
	The dependent claims depending upon claims 1, 13 and 19 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163